Citation Nr: 0410403	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Timeliness of a substantive appeal from a March 2001 rating 
decision denying an increased rating for chondromalacia, right 
knee, then rated 10 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1981 to 
November 1985 and from December 1986 to February 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision, by which the RO 
continued the 10 percent rating assigned for right knee 
chondromalacia.  The RO notified the veteran of its decision on 
March 5, 2001.  The veteran indicated disagreement with this 
rating in a September 2001 written statement.  The RO issued a 
statement of the case on January 7, 2002, and the veteran 
submitted his substantive appeal on March 25, 2002, declining to 
appeal his claim for a temporary total rating based on 38 C.F.R. 
4.30.  By letter dated January 12, 2004, the Board notified the 
veteran that it would address the issue of whether his substantive 
appeal had been timely filed.  The veteran presented additional 
argument later that month.

Subsequent to a May 2002 VA examination of the veteran, the RO 
issued another rating decision and supplemental statement of the 
case in October 2002, granting service connection and assigning a 
separate 10 percent rating for degenerative joint disease.  The 
veteran submitted a VA Form 9 appealing this decision in November 
2002.


FINDINGS OF FACT

1.  In February 2001, the RO denied entitlement to an increased 
rating for right knee chondromalacia.  The veteran was notified of 
this decision and of his appellate rights by letter dated March 5, 
2001.

2.  The veteran submitted a statement in disagreement with this 
decision in September 2001.  

3.  A statement of the case addressing the issue of entitlement to 
an increased rating for chondromalacia, right knee, was issued on 
January 7, 2002.

4.  The veteran filed a substantive appeal addressing the issue of 
entitlement to an increased rating for chondromalacia, right knee, 
on March 25, 2002.

5.  The veteran's right knee degenerative arthritis is manifested 
by significant pain and some limitation of flexion, with 
functional impairment comparable to limitation of flexion to 30 
degrees.


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the claim of entitlement to an 
increased rating for chondromalacia, right knee, was not filed and 
the Board has no jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303 (2003).

2.  The criteria for an initial rating of 20 percent for right 
knee degenerative joint disease have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5003-5010, 5260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of substantive appeal

By a February 2001 rating decision, the RO continued a 10 percent 
rating for chondromalacia, right knee.  The veteran was notified 
of this decision and of his appellate rights by letter dated March 
5, 2001.  The veteran submitted a statement in disagreement with 
the RO's decision dated September 20, 2001.  A statement of the 
case was issued on January 7, 2002.  The VA Form 9 ("Appeal to 
Board of Veterans' Appeals") subsequently submitted by the veteran 
was date stamped upon receipt on March 25, 2002.

In January 2004, the Board wrote to the veteran and advised him 
that it was considering the issue of the timeliness of his 
substantive appeal, and provided him the opportunity to submit 
arguments on that issue.  In a letter dated January 22, 2004, the 
veteran asserted that the cover letter to his statement of the 
case did not make reference to a time limit to appeal and that no 
VA Form 9 was attached.  He further claims that he is unfamiliar 
with the time restrictions placed on the stages of the VA claims 
process.

Review of the claims file shows that the cover letter for the 
statement of the case issued January 7, 2002, told the veteran 
that he should read the instructions with the attached VA Form 9 
very carefully because they told him how much time he had to 
complete his appeal.  In addition, the cover letter stated to 
inform the RO if the veteran did not receive a VA Form 9.

The steps to be taken to perfect an appeal to the Board following 
an adverse determination by an agency of original jurisdiction are 
set out fully in statute and regulations.  Appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished by 
the RO.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2003).  Proper completion and filing of a substantive appeal are 
the last actions an appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2003).  The notice of disagreement and the 
substantive appeal must be filed with the VA office that entered 
the determination with which disagreement has been expressed.  38 
U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2003).

After a notice of disagreement is filed, a statement of the case 
is to be prepared unless the benefit being sought is granted in 
full.  38 U.S.C.A. § 7105(d)(1) (West 2002).  The statement of the 
case is to be forwarded to the appellant at his most recent 
address of record, with a copy provided to the representative.  38 
C.F.R. § 19.30(a) (2003).  

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 C.F.R. § 
20.202 (2003).  The substantive appeal must be filed within 60 
days from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of mailing 
of notice of the initial determination being appealed, whichever 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2003).  A response postmarked prior to expiration of 
the applicable time limit will be accepted as having been timely 
filed.  If the postmark is not of record, the postmark date will 
be presumed to be five days prior to the day of receipt of the 
document by VA.  In calculating this 5-day period, Saturdays, 
Sundays and legal holidays will be excluded.  In computing the 
time limit for filing a written document, the first day of the 
specified period will be excluded and the last day included.  
Where the time limit would expire on a Saturday, Sunday or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305(a),(b) (2003). 

Under the circumstances described above, the veteran had until 
March 7, 2002, to file a timely substantive appeal concerning the 
denial of an increased rating for chondromalacia, right knee.  The 
veteran states that he had no notice of the time limits to file 
his appeal, nor did he receive the VA Form 9 (containing the 
instructions which explain all applicable time limits).  However, 
the veteran does admit that he received the cover letter to the 
statement of the case, which clearly states that if he did not 
receive a VA Form 9, to contact the RO.  The veteran does not 
contend that he contacted the RO regarding his missing VA Form 9.  
Therefore, receipt of the veteran's substantive appeal by the RO 
on March 25, 2002, was untimely.

If an appellant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the application for 
review on appeal.  This is not a matter within the Board's 
discretion; the timeline standards for filing appeals to the Board 
are prescribed by law.  These requirements are stated specifically 
in 38 U.S.C.A. § 7105; and under the provisions of 38 U.S.C.A. § 
7108, if there is a failure to meet these requirements, "An 
application for review on appeal shall not be entertained."  
Furthermore, United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999), after acknowledging that the timeline standards 
are clear and  unambiguous, has held that in the absence of a 
timely substantive appeal the proper action for the Board is to 
dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993). 


II. Claim for a higher initial rating

The veteran has been assigned an initial 10 percent rating for his 
service-connected degenerative joint disease of the right knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  He is 
seeking a higher rating.

Post-service medical records reflect that in January 1996, the 
veteran was treated at VA medical center Huntsville for chronic 
knee pain.  He had previously had two arthroscopic surgeries and 
reported that his knee was slowly getting worse.  He reported 
increased pain, however he had no swelling, effusion or laxity at 
the time of examination.  He was prescribed Voltaren for the pain.  
In April 1996, the veteran returned saying that the pain in his 
right knee had worsened and that the Voltaren had not helped him.  
He also reported having swelling when he works a lot.  He was 
prescribed Daypro 600 for relief of his symptoms.

At an October 2000 examination for VA purposes, the veteran 
described his right knee complaints of pain, weakness, stiffness, 
swelling, heat, instability, giving way, fatigability and lack of 
endurance.  He denied redness or locking.  He stated that he has 
flare-ups when he is working on a ladder or stairs.  He did not 
use the assistance of crutches, brace, cane or corrective shoes at 
the time of examination.  There was no evidence of inflammatory 
arthritis.  Examination revealed practically no evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  He was noted to move around the room quite well.  
Clinical findings evidenced normal range of motion (extension-0, 
flexion-140) with good stability.  The diagnosis given was 
arthralgia with loss of function due to pain.

Records reflect that the veteran sought outpatient treatment on 
several occasions in 2001 and 2002 at the VA medical center 
Birmingham.  An MRI in October 2001 revealed a tear of the 
posterior horn medial meniscus which contacts the inferior 
surface, cartilage thinning and a loose body seen in the medial 
compartment, and small joint effusion.  The opinion given was 
medial meniscal tear, medial hyaline cartilage narrowing, loose 
body suspected in medial compartment, and small effusion.  

On February 5, 2002, the veteran underwent right arthroscopy with 
partial medial meniscectomy.  A post-surgical examination on 
February 21, 2002, revealed the presence of expected mild effusion 
with approximate range of motion of 0-90 degrees.  The veteran's 
treatment plan included a prescription for Lortab and Feldene, 
with no plan for physical therapy.  The examiner opined that the 
veteran's knee demonstrated medial compartment mild degenerative 
joint disease, which will worsen over time, and medial meniscal 
tears.  Outpatient treatment records in March and May 2002 show he 
was prescribed morphine sulfate in immediate release (MSIR) and 
controlled release (MS contin) forms.

At a May 2002 examination for VA purposes, the veteran reported 
complaints of pain, weakness, stiffness, swelling, redness, 
fatigability, and lack of endurance.  He denied the presence of 
heat or constitutional symptoms.  He further reported working as 
an electrician and experiencing periods of flare-up while working.  
He described these flare-ups as producing "20 percent additional 
functional impairment."  He reported using a timed-release 
morphine pump, taking 70 mg. per day.  Examination revealed 
flexion and extension ranging from 0 to 124 degrees.  Motion 
stopped with the onset of pain.  The examiner reported the 
presence of very little objective evidence of painful motion, 
edema, effusion, weakness, tenderness, redness, heat, abnormal 
movement, and slight guarding of movement, with no limp, cane or 
appliance.  "He is so thin that he walks with agility."  The 
diagnosis given was postoperative degenerative joint disease with 
loss of function due to extreme pain.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 
(2003).  Each disability must be viewed in relation to its history 
and there must be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1 (2003).  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the point of 
view of the appellant working or seeking work.  38 C.F.R. § 4.2 
(2003).  Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating is 
to be assigned.  38 C.F.R. § 4.7 (2003).  

All potentially applicable diagnostic codes must be considered 
when evaluating disability.  However, care must be taken not to 
evaluate the same manifestations of disability under more than one 
applicable code.  This would constitute "pyramiding".  38 C.F.R. § 
4.14 (2003).  Where, however, separate and distinct manifestations 
have arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

When an unlisted condition is encountered, it is permissible to 
rate under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies are 
to be avoided, as are the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (2003).  See also 38 
C.F.R. § 4.27 (2003) (unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the schedule 
provisions for the most closely related body part and "99"). 

Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints or 
muscles, or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes painful 
on use must be regarded as seriously disabled. A little used part 
of the musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, absence 
of normal callosity or the like.  38 C.F.R. § 4.40 (2003). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
More movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) Weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45 (2003). 

By an October 2002 rating decision, the RO assigned a separate 10 
percent rating for degenerative arthritis of the right knee, in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  
Degenerative arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there is 
arthritis with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of-motion code, a 
10 percent rating will be assigned for each affected major joint 
or group of minor joints.  For the purpose of rating disability 
from arthritis, multiple involvement of the interphalangeal, 
metatarsal and tarsal joints of the lower extremities are 
considered groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45(f) (2003).

Recent medical evidence shows varying degrees of limitation of 
motion of the right knee, as well as x-ray evidence of 
degenerative arthritis of the knee.  During the October 2000 
outpatient visit, right knee range of motion was from 0 to 140 
degrees.  Range of motion during the veteran's May 2002 VA 
examination was from 0 to 124 degrees.  The limitation of flexion 
is noncompensable under Code 5260.  Under Diagnostic Code 5010-
5003, the minimum rating for an arthritic knee with noncompensable 
limitation of motion is 10 percent, which has already been 
assigned.  The question is whether a higher rating is warranted.

The Board has considered whether a higher rating should be given 
for functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.  It is necessary to consider these 
regulatory provisions in the case of disabilities involving a 
joint rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

As detailed above, the veteran has consistently complained of 
pain, tenderness and weakness in his right knee.  More 
specifically, at a May 2002 VA examination, he reported having 
pain, fatigability, and a lack of endurance.  He said that he had 
periods of flare-up when he worked (with a 20% additional 
functional impairment).  Given the above and the fact that he has 
required surgery during the rating period, and that his 
postoperative condition has been notable for persisting pain of 
sufficient severity that morphine has been prescribed, the Board 
finds that the level of disability is comparable to limitation of 
flexion to 30 degrees, warranting a 20 percent rating.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is so 
exceptional or unusual that the normal provisions of the rating 
schedule would not adequately compensate the veteran for his 
service-connected disabilities, an extra-schedular evaluation will 
be assigned.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  The Board finds that the disability 
picture in this case does not meet the "exceptional or unusual" 
standard as the veteran has not required frequent hospitalization, 
and has not suffered marked interference with employment.  

In summary, the preponderance of the evidence favors an initial 
rating of 20 percent for right knee degenerative joint disease.


ORDER

The appeal for an increased rating for chondromalacia, right knee, 
is dismissed for lack of jurisdiction.

An initial rating of 20 percent for right knee degenerative joint 
disease is granted, subject to regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



